Name: Council Decision of 9 October 2009 on the signing and conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Arab Republic of Egypt concerning reciprocal liberalisation measures on agricultural products, processed agricultural products and fish and fishery products, the replacement of Protocols 1 and 2 and their annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part
 Type: Decision
 Subject Matter: fisheries;  agricultural activity;  European construction;  international trade;  Africa
 Date Published: 2010-04-28

 28.4.2010 EN Official Journal of the European Union L 106/39 COUNCIL DECISION of 9 October 2009 on the signing and conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Arab Republic of Egypt concerning reciprocal liberalisation measures on agricultural products, processed agricultural products and fish and fishery products, the replacement of Protocols 1 and 2 and their annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part (2010/240/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2), thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 13 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part (1) (the Association Agreement) in force since 1 June 2004, of which the trade and trade-related provisions entered into force on 1 January 2004, provides that the Community and Egypt shall gradually implement greater liberalisation of their reciprocal trade in agricultural products, processed agricultural products and fish and fishery products. (2) On 6 March 2007, the EU-Egypt Association Council adopted an Action Plan of the European Neighbourhood Policy that includes a specific provision for the further liberalisation of trade in agricultural products, processed agricultural products and fish and fishery products. (3) On 14 November 2005, the Council authorised the Commission to conduct negotiations with the Arab Republic of Egypt within the framework of the Association Agreement, in order to achieve greater liberalisation of reciprocal trade in agricultural products, processed agricultural products and fish and fishery products. (4) On 19 June 2008, the Commission concluded the negotiations on behalf of the Community of an Agreement in the form of an Exchange of Letters with a view to amending the Association Agreement. (5) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (2). (6) The Agreement in the form of an Exchange of Letters should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the Arab Republic of Egypt concerning reciprocal liberalisation measures on agricultural products, processed agricultural products and fish and fishery products, which amends the Association Agreement and, in particular, replaces Protocols 1 and 2 of that Agreement, as well as their annexes, is hereby approved on behalf of the Community. The text of the Agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 1. The Commission shall adopt the necessary implementing measures for Protocols 1 and 2 in accordance with Decision 1999/468/EC. 2. The Commission shall be assisted in this task by the Management Committee for the Common Organisation of Agricultural Markets, established by Article 195 of Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (3), by the Management Committee for Fisheries Products, established by Article 38 of Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (4) or, where appropriate, by the committees established by the corresponding provisions of other regulations on the common organisation of markets or by the Customs Code Committee established by Article 248a of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (5). Article 3 Where the Community needs to take a safeguard measure concerning agricultural products and fish and fishery products, as provided for in the Association Agreement, that measure shall be adopted in accordance with the procedure provided for in Article 159(2) of the Single CMO Regulation for agricultural products, or by Article 30 of Regulation (EC) No 104/2000 for fish and fishery products. In the case of processed agricultural products, such safeguard measures shall, provided that the conditions laid down by the relevant provisions of the Association Agreement are met, be adopted in accordance with the relevant provisions laid down respectively in Regulation (EEC) No 2783/75 of the Council of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (6), in Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements, applicable to certain goods resulting from the processing of agricultural products (7) and in Council Regulation (EC) No 1667/2006 of 7 November 2006 on glucose and lactose (8). Article 4 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 9 October 2009. For the Council The President Ã . TORSTENSSON (1) OJ L 304, 30.9.2004, p. 39. (2) OJ L 184, 17.7.1999, p. 23. (3) OJ L 299, 16.11.2007, p. 1. (4) OJ L 17, 21.1.2000, p. 22. (5) OJ L 302, 19.10.1992, p. 1. (6) OJ L 282, 1.11.1975, p. 104. (7) OJ L 318, 20.12.1993, p. 18. (8) OJ L 312, 11.11.2006, p. 1.